EXHIBIT 10.9


June 12, 2018


Joseph J. Euteneuer


VIA ELECTRONIC DELIVERY




Dear Joe,


This letter confirms our discussions regarding the allocation of your 2018
long-term incentive (“LTI”) grant value, which is comprised of equity-based
awards in the form of Performance Units, granted under the 2018-2020 Long-Term
Incentive Program (“LTIP”), and annual equity-based grants of stock options and
restricted stock units (“RSUs”). As discussed, notwithstanding anything
contained in your offer letter with Mattel, dated September 25, 2017, your 2018
LTI grant value will be allocated 50% in Performance Units and the remaining 50%
will be allocated between stock options and RSUs as determined by the
Compensation Committee. The allocation of your LTI grant value in subsequent
years will be determined by the Compensation Committee.


This letter further confirms your acknowledgement that neither the foregoing nor
any action taken by Mattel in connection therewith will constitute a breach of,
or “Good Reason” for purposes of, your offer letter or any other agreement
between you and Mattel, or any Mattel plan or other arrangement, and you hereby
consent to the foregoing.




Sincerely,




/s/ Amanda Thompson


Amanda Thompson
EVP and Chief People Officer






Acknowledged, Agreed, and Consented To,
this 12th day of June, 2018:




/s/ Joseph J. Euteneuer
__________________________________
Joseph J. Euteneuer



